Citation Nr: 1506188	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-27 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.  

2.  Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2011.  A transcript of that hearing is of record.  

The Board denied these matters in November 2011.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the November 2011 Board decision as it related to these claims, and remanded the claims for readjudication consistent with the Court's determination. 

In May 2014, the Veteran passed away.  A September 2014 memorandum by the Fargo VA RO found that the Appellant was eligible for substitution in the Veteran's pending appeal.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's decision, the Board must remand these claims in order to obtain deck logs of the USS Passumpsic that are potentially relevant to the Veteran's statement that he disembarked to a dock or pier in Vietnam.  The Veteran testified at his hearing that he went onto a dock at Da Nang in either 1970 or 1971, but was unable to give a more specific time period.  The Veteran's service personnel records document that the Veteran served aboard the USS Passumpsic from March 1970 through January 1973.  The Veteran's personnel records contain a commendation noting his outstanding performance of duty in combat and support operations in southeast Asian waters during the period from February 1970 to July 1970, indicating that the Passumpsic was in the waters of the Republic of Vietnam during that time.  Upon remand, the AOJ should request that the Joint Services Records Research Center (JSRRC) verify any additional periods when the USS Passumpsic was in the waters of the Republic of Vietnam during the Veteran's period of service aboard the USS Passumpsic.  The AOJ should then request deck logs for the USS Passumpsic from February 1970 to July 1970, as well as from any other period the JSRRC identified that the USS Passumspic was in the waters of the Republic of Vietnam, through January 1973.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC identify any and all periods of time when the USS Passumpsic was in the waters of the Republic of Vietnam from February 1970 through January 1973.

2.  Thereafter, contact the National Archives and Records Administration (NARA), or the appropriate records repository, and request deck logs of the USS Passumpsic from February 1, 1970 through July 31, 1970, as well as any other periods through January 1973 that the USS Passumpsic was in the water of the Republic of Vietnam as identified by the JSRRC.  Associate all obtained deck logs with the claims file.  If deck logs are not available for any of the requested dates, a formal finding of unavailability should be prepared and associated with the claims file.  The Appellant should be informed of any negative results.  

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


